Citation Nr: 1021344	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for a right knee disorder, to include 
osteoarthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for a left knee disorder, to include 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and M.J., Observer




ATTORNEY FOR THE BOARD

Michael J. A. Klein


INTRODUCTION

The Veteran had active service from February 1969 to October 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, inter alia, denied the Veteran's request to 
reopen his claims for service connection for a right and left 
knee conditions.  During the pendency of this appeal, 
jurisdiction of the claims folder was transferred to the RO 
in New York, New York.

In written correspondence in June and December 2009, the 
Veteran directly submitted to the Board additional evidence 
relating to the current claims.  The agency of original 
jurisdiction (AOJ) has not considered this new evidence; 
however, the Veteran has signed a waiver of initial AOJ 
consideration.  See 38 C.F.R. § 20.1304(c) (2009).  Thus, 
there is no requirement for a remand to the AOJ for initial 
consideration of the new evidence.

In December 2009, the Veteran testified before the 
undersigned Veterans Law Judge at the RO in New York, New 
York (Travel Board hearing); a copy of the transcript has 
been associated with the record.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a right knee 
disorder in the August 1991 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.

2.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate his claim, 
or does not raise a reasonable possibility of substantiating 
the claim for service connection for a right knee disorder.

3.  The AOJ last denied service connection for a left knee 
disorder in the August 1991 rating decision.  Although 
notified of the denial, the Veteran did not appeal that 
decision.

4.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate his claim, 
or does not raise a reasonable possibility of substantiating 
the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, denying service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision denying the claim for 
service connection for a right knee disorder, to include 
osteoarthritis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The August 1991 rating decision, denying service 
connection for a left knee disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision denying the claim for 
service connection for a left knee disorder, to include 
osteoarthritis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in December 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the December 2007 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act 
of 2000 (VCAA) notice requirements in regard to new and 
material evidence claims require the VA to send a specific 
notice letter to the claimant that:  (1) notifies him or her 
of the evidence and information necessary to reopen the claim 
(i.e., describes what is meant by new and material evidence); 
(2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  The December 2007 
letter provided general notice to the Veteran that he must 
submit new evidence which pertains to the reason his claims 
were previously denied.  The December 2007 letter further 
notified the Veteran that his prior service connection claims 
were denied because his right and left knee disorders had 
preexisted his service and had not been shown to be 
aggravated by his military service.  Finally, the December 
2007 letter notified the Veteran of the underlying evidence 
necessary to substantiate his service connection claims.  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the March 2008 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claims.  See 38 
U.S.C.A. § 5103A.  In response to his October 2007 claim, the 
AOJ has secured additional VA treatment records as requested 
by the Veteran in January 2008.  The Veteran has submitted 
personal statements, hearing testimony, and private medical 
evidence.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  

The VA's duty to assist by providing a medical examination or 
opinion does not apply to new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of 
Am. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44, 
1353 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 
456, 463-64 (2007).  However, once a claim is reopened, 
statutes require VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  In 
this case, as discussed below, the Board is not reopening the 
Veteran's claims, and therefore the VA is not required by 
statute to provide a medical examination or seek a medical 
opinion regarding the Veteran's claims.  Accordingly, the 
Board finds that the duties to notify and to assist the 
Veteran have been fulfilled, and no further actions pursuant 
to the VCAA need be undertaken on the Veteran's behalf.  

New and Material Evidence to Reopen the Veteran's Service 
Connection Claims for a Right Knee Disorder and for a Left 
Knee Disorder 

The Board notes that the Veteran's request to reopen his 
claims for service connection for a right knee disorder and 
for a left knee disorder presents substantially similar 
issues of fact and law.  Therefore, these claims will be 
addressed together in the following analysis.  

The Veteran maintains that he has disorders of his both 
knees, as a result of aggravation of a preexisting disorder 
during the Veteran's service.  See the Veteran's October 2007 
claim, notice of disagreement (NOD) of May 2008, substantive 
appeal (VA Form 9) of December 2008, and June 2009 statement.  

The Veteran first claimed service connection for his knees, 
bilaterally, in March 1979.  These claims were denied by the 
AOJ in the March 1985 rating decision since the Veteran 
failed to report for a VA examination.  He requested that 
these claims be reopened in May 1991.  The AOJ reopened and 
denied these claims in the August 1991 rating decision.  The 
AOJ notified the Veteran of this decision and apprised him of 
his procedural and appellate rights.  The Veteran did not 
file a NOD or a substantive appeal, thus not appealing the 
August 1991 decision.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

In considering the Veteran's request to reopen his claim, the 
Board has considered the decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit Court held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See also 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran has specifically requested that his prior 
claim for service connection for his left and right knee 
disorders be reopened (see the Veteran's claim of October 
2007).  The Veteran has submitted new statements, private 
treatment records, and the agency of original jurisdiction 
(AOJ) has obtained VA medical treatment records, as will be 
discussed below.  The previous claim was denied as one for a 
left knee condition and for a right knee condition in an 
August 1991 rating decision.  Therefore, subsequent treatment 
records of these conditions, including the diagnoses of 
osteoarthritis and DJD (degenerative joint disease) 
encompassed within the claims for left and right knee 
conditions, do not constitute a new claim, and so the Veteran 
must submit new and material evidence to reopen these claims.  
See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009) (holding 
that submission of further evidence relating to a nervous 
condition did not introduce a new claim based on a distinctly 
diagnosed condition from the claim for a stress disorder 
previously denied by the RO, when a Veteran's claim had 
previously been denied as one for "any psychiatric 
condition" that claim encompassed later diagnoses).  

Further, the Court has held that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  As such, the Veteran must 
submit new and material evidence to reopen the August 1991 
rating decision.

The Board notes that although the AOJ has adjudicated the 
issues of service connection for a right and left knee 
disorder on the merits during the course of this appeal, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the AOJ is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for a right and left knee disorder before 
proceeding to the merits on appeal.  If the Board finds that 
no new and material evidence has been received, that is where 
the analysis must end, and what the AOJ may have determined 
in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claims for a right and left knee disorder in October 2007.  
Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible"). 

In the last prior final rating decision of August 1991, the 
AOJ denied the Veteran's claims for service connection for a 
right knee condition and for a left knee condition because 
the "left-knee and right-knee conditions existed prior to 
service and were not permanently aggravated by military 
service."  The rating decision noted the Veteran's pre-
service examination of the Veteran's knees, and in-service 
treatment for knee pain.  The AOJ noted that the Veteran had 
injured both knees playing football in 1964.  The evidence 
which was of record at the time of the August 1991 claim 
included the Veteran's STRs, a VA medical examination and x-
ray conducted in June 1991, and the Veteran's March 1979 
claim that his left and right knee disorders had been 
aggravated by service.  

The Veteran has submitted to the AOJ statements indicating 
his belief that his right and left knee conditions were 
aggravated by service.  See the Veteran's claim of October 
2007, NOD of May 2008, VA Form 9 of December 2008, and 
hearing transcript pg. 17.  In regards to the Veteran's 
statements that his right and left knee disorders were 
aggravated in service, cumulative or redundant evidence is 
not new and material.  38 C.F.R. § 3.156(a).  In this regard, 
lay statements or assertions from the Veteran which are 
cumulative of previous contentions that were considered by 
the decision maker at the time of the prior disallowance of 
the claim are not "new" evidence.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Furthermore, the Board is not required 
to reopen a claim solely based upon lay assertions from the 
Veteran or his representative.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
such, the Veteran's statements that his left and right knee 
disorders were aggravated by service are not sufficient to 
reopen his claims.

The Veteran has also provided evidence regarding the history 
of his right and left knee disorders.  He has stated that he 
had prior football injuries to both knees in 1964, and 
received medical treatment prior for this prior to service.  
See the Veteran's May 2008 NOD, and the hearing transcript 
pges. 4-5.  This is also confirmed by the new medical records 
obtained from G. Segall, M.D., which contains a letter to the 
selective service from Dr. Segall dated in August 1968, and 
private treatment records from Dr. H. Fink, dating from April 
1955 to July 1965.  The letter from Dr. Segall indicates that 
the Veteran had had traumatic injuries to his right knee in 
1964 and to his left knee in 1966.  Dr. Segall indicated that 
"these injuries occurred as a result of playing football," 
and that the Veteran's history showed "multiple episodes of 
dislocation of both knees followed by periods of slow 
resolution characterized by edema, pain, limitation of 
motion, and impaired weight bearing."  The Veteran has also 
indicated that, after his pre-service left and right knee 
injuries, he worked as a laborer, "walking up and down 
stairs with furniture."  See the May 2008 NOD, and the 
hearing transcript pg. 6.  He indicated that he was unable to 
continue this employment due to the pain in his knees, and 
then worked at a bank for three years.  See the May 2008 NOD 
pg. 2, and hearing transcript pg. 7.  The Veteran has also 
submitted pre-service statements of acceptability wherein the 
Veteran was found to be "not acceptable for induction" in 
August 1965 and September 1965, but was then found acceptable 
for service in July 1968.  The Veteran has also indicated 
that he was accepted into active service despite the fact 
that he had knee pain at the time.  See the hearing 
transcript pg. 3.  Unfortunately, while these records present 
new evidence, they only serve to confirm the August 1991 
rating decision's conclusion that the Veteran had experienced 
right and left knee disorders prior to service, and do not 
serve to show that these disorders were aggravated during 
service.  As such, the new pre-service medical records are 
cumulative of the evidence of record at the time of the 
August 1991 decision and are not new and material sufficient 
to reopen his claim under 38 C.F.R. § 3.156(a).

In addition, the Veteran has provided further statements 
regarding his knees in service.  The Veteran has indicated 
that he was found acceptable for service, but that he had 
trouble during Basic training, and had to wear knee braces, 
and he was frequently in pain.  See the May 2008 NOD pg. 2.  
The Veteran has stated that during service he worked as a 
cook, as a truck driver, and in artillery.  See the hearing 
transcript pges. 7-8.  He further indicated that during 
duties in artillery he was required to carry ammunition, as a 
truck driver he was required to climb in and out of trucks, 
and that as a cook he was required to spend a significant 
amount of time standing, which caused him to experience knee 
pain during service.  Id. pges. 9-10.  He also indicated that 
he did not pursue treatment for his knee pain during service.  
Id. pges. 18.  The Board notes that the Veteran's STRs 
document that he did in fact receive treatment for his knees 
in May and July 1969.  Finally, the Veteran has also 
repeatedly indicated that he has had pain in both his knees 
since the pre-service football injuries.  See the May 2008 
NOD pg. 3, June 2009 statement, and the hearing transcript 
pg. 23; see also VA medical treatment records dated in 
November 2007 and March 2009.  

The evidence regarding the history of his knee pain is also 
cumulative of the evidence of record in that it shows further 
history of the Veteran's knee pain.  The rating decision of 
August 1991 specifically considered that the Veteran had 
experienced bilateral knee pain since 1964, as such the 
Veteran's statements regarding experiencing knee pain from 
1964 are cumulative of evidence previously of record.  
Furthermore, the evidence of knee pain since his pre-service 
injuries, including during service, does not serve to show 
that the Veteran's right and left knee disorders were 
aggravated by his service.  To the contrary, it serves to 
support the August 1991 rating decision's conclusion that his 
knee disorders preexisted service.  As such this evidence is 
not new or material, and therefore does not provide a 
sufficient basis to reopen the Veteran's claims.  38 C.F.R. 
§ 3.156(a).

The Veteran has also indicated that the dates provided in the 
August 1991 rating decision for the dates of his STRs were 
incorrect in a statement in November 2007.  The Veteran has 
not presented any basis for this statement, and a review of 
the Veteran's STRs indicates that they do indeed contain 
dates from June 1968 to October 1970.  The Veteran has not 
presented any evidence to show that these records are wrongly 
dated.  Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").  Even were these dates 
shown to be wrong, it is unclear how an error in the cited 
dates of his STRs would serve to show that his right and left 
knee disorders had been aggravated beyond their natural 
progression sufficient to reopen these claims under 38 C.F.R. 
§ 3.156(a).

Finally, new VA medical treatment records have been 
associated with the file.  The Veteran submitted a VA medical 
treatment record that indicates the Veteran experienced 
patellofemoral pain in the period from 1979-1980, noting that 
the Veteran had played football in 1964.  The AOJ has also 
obtained VA medical treatment records from January to 
December 2007, January 2008, March to November 2008, January 
2009, and from February to May 2009.  These records contain 
evidence documenting the Veteran's treatment for his left and 
right knees.  Specifically a VA medical treatment record from 
December 2007 indicates that the Veteran had been diagnosed 
with osteoarthritis of his left and right knees by x-ray 
evidence in September 2006.  A November 2007 VA medical 
treatment record indicates that the Veteran was diagnosed 
with osteoarthritis and DJD (degenerative joint disease) of 
the knees, and that he experienced pain in his knees dating 
from 1964 which was worsened by stairs.  A January 2009 
magnetic resonance imaging (MRI) study of the Veteran's left 
knee showed "[e]xtensive degenerative changes."  Finally, 
in March 2009, a VA medical treatment record indicates that 
the Veteran was provided treatment for painful knees of many 
years duration, noting that the Veteran "played football in 
the 1960's."  These records are new, and therefore, the 
Board must address whether they provide evidence material to 
the Veteran's claims.  

Unfortunately, again, the new VA medical treatment records do 
not show any evidence that his left or right knee disorders 
were aggravated by his service.  In fact, as noted above, the 
new VA medical treatment records specifically note his 
history of football when discussing his left and right knee 
disorders.  As such, this evidence again serves only to 
support the conclusions of the August 1991 rating decision, 
that the Veteran was experiencing disorders of his left and 
right knees, that these disorders had preexisted his service, 
and do not provide any evidence to show that the Veteran's 
disorders had been aggravated by service.  In short, the new 
VA medical treatment records do not address whether or not 
the Veteran's disorders were aggravated by service.  
Therefore, the new VA medical treatment records do not 
address an "unestablished fact necessary to substantiate the 
claim," nor do they raise a "reasonable possibility of 
substantiating [his] claim."  38 C.F.R. § 3.156.  As such, 
the Veteran has not presented any evidence to show that his 
right and left knee disorders were aggravated by service.  In 
fact, he specifically stated that he has never obtained a 
medical opinion indicating that his military service 
aggravated his preexisting knee disorders.  See the hearing 
transcript pg. 21.  Therefore the new VA medical treatment 
records do not present a reasonable possibility of 
substantiating his claims for service connection for right 
and left knee disorders, to include as aggravated by service.  
38 C.F.R. § 3.156.

The Board notes that under appropriate circumstances, an 
intervening change in applicable law may entitle a claimant 
to receive consideration of a claim de novo, or as a 'new' 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim.  Routen v. 
West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); citing Spencer 
v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. 
App. 283, 288-89 (1993).  The Board is cognizant of the fact 
that, following the AOJ's decision in August 1991, the VA 
Office of General Counsel issued a precedent opinion 
concerning the standard for rebutting the presumption of 
soundness. See VAOPGCPREC 3-2003 (Jul. 16, 2003); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This 
change, however, was procedural and not substantive, and was 
not a liberalizing change in law warranting a de novo 
adjudication of the issue.  See Kent v. Nicholson, 20 Vet. 
App. at 6-7.

In sum, none of the new evidence provided since the August 
1991 rating decision provides any evidence that the Veteran's 
current left and right knee disorders were aggravated by his 
military service.  On the contrary, the evidence submitted 
only confirms the August 1991 rating decision's conclusions 
that the Veteran's right and left knee disorders preexisted 
his service.  Therefore, the evidence submitted by the 
Veteran since the August 1991 decision is either cumulative, 
not relevant, or does not present a reasonable possibility of 
substantiating his claims of service connection for a right 
knee disorder and a left knee disorder, and is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  This 
claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for a right 
knee disorder is not reopened.

New and material evidence has not been received, and a 
previously denied claim for service connection for a left 
knee disorder is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


